Citation Nr: 1021317	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability 
with lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to July 
1995 and from August 2005 to November 2006.  He had service 
in the Army National Guard from August 1995 to July 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The Board notes that in August 2009 
the Veteran withdrew his request for a personal hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  A chronic low back disability was not manifest during the 
Veteran's first period of active service and is not shown to 
have developed as a result of an established event, injury, 
or disease during that period of active service.

3.  Clear and unmistakable evidence demonstrates the Veteran 
had a low back disability with radiculopathy prior to a 
second period of active service and that it was not 
permanently aggravated beyond the normal progression of the 
disorder during that period of active service.


CONCLUSION OF LAW

A low back disability with radiculopathy was not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  A June 2007 letter fully satisfied the duty to 
notify provisions prior to the adjudication of the Veteran's 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's service treatment records, VA treatment 
records, and private treatment records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence relevant to the issue on appeal exists and further 
efforts to obtain records would be futile.  Although service 
records related to a motor vehicle accident are not of 
record, the Veteran did not report having received any 
treatment at that time pertinent to the present claim.  His 
report of the accident is shown to have been considered upon 
VA examination.  VA medical opinions were obtained in 
August 2007 and January 2008.  When VA undertakes to provide 
a VA examination or obtain a VA opinion it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are adequate as they were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file and the statements of 
the appellant.  The January 2008 report also provided a 
complete rationale for the opinion and summarized the 
pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Law and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).  The regulations provide that 
determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles in relation to value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (Jul. 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2009).  The Court has 
also recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

Service connection can also be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, the Veteran contends that his current low back 
disability is related to service.  He reported experiencing 
back pain throughout his periods of active service.  He also 
contends that his low back condition is the result of his 
involvement in a motor vehicle accident during service in 
Germany.  

A review of service treatment records from his first period 
of active service (March 1988 to July 1995) shows no 
indication of back pain or problems upon service entrance.  
Records dated from January 1992 until his first discharge 
from service in July 1995 include evidence of treatment for 
back pain on several occasions.  A January 1992 record noted 
mild to moderate lumbar aches without radiculopathy.  A 
February 1992 report noted low back pain when doing sit-ups 
with no radiculopathy.  There was slight muscle tenderness 
without spinal tenderness or muscle spasm.  A June 1994 
record noted complaints of back pain over the past three 
weeks and mild scoliosis of the lumbar spine without evidence 
of trauma.  A July 1994 report noted progressive low back 
pain.  An August 1994 record showed low back pain with 
tingling for two months.  There was no evidence of trauma or 
strain.  A September 1994 examination report noted low back 
pain with no known cause.  Straight leg raise testing was 
noted to cause back pain, bilaterally.  In May 1995, the 
Veteran indicated recurrent back pain on his report of 
medical history.  The examiner provided no additional 
comments.  A May 1995 separation examination revealed a 
normal clinical evaluation of the spine.  

Private treatment records dated in September 1996 show the 
Veteran complained of the onset of acute lower back pain 
beginning on September 18, 1996, possibly related to his 
playing volleyball or otherwise of insidious onset.  The 
examiner noted muscle spasms in the lumbar spine.  An X-ray 
examination revealed spinous deviation from the L-2 to L-5 
levels to the left.  The diagnoses included lumbar strain, L2 
to L5 subluxation, and lumbar muscle spasm.  Records dated in 
December 1998 show he sustained a back injury while engaged 
in activities associated with his civilian employment as a 
jailor that resulted in a herniated disc with radiculopathy.  
The record indicates he subsequently filed a Workman's 
Compensation claim for that injury.  In February 1999, he 
underwent a hemilaminectomy of the L4-5 and excision of a 
herniated nucleus pulposus.  An August 2001 magnetic 
resonance imaging (MRI) scan report noted mild degenerative 
disc space narrowing at L4-5.  

A March 2004 military reserve record noted a history of back 
surgery in 1999 and pain in the low back.  There is no 
indication of any specific injury during a period of active 
or inactive duty for training.

Service treatment records for the Veteran's second period of 
active service (from August 2005 to November 2006) show 
multiple occasions of treatment for back pain and that the 
Veteran's physical activities were restricted.  An August 
2005 record noted pain in the lower extremities with a 
history of low back surgery.  A September 2005 line of duty 
report noted that the Veteran fell on his canteen during hand 
to hand combat training with pain in the left lower back.  An 
April 2007 military reserve record indicated continued back 
problems since surgery in 1998.

On VA general medical examination in June 2007 the Veteran 
complained of low back pain radiating down the lower 
extremities.  He reported he injured his back during combat 
training (as identified in the September 2005 line of duty 
determination) and stated that he had experienced low back 
problems since high school.  He reported a flare-up of low 
back pain in 1996 while playing volleyball.  The examiner 
noted that a February 2007 X-ray examination report revealed 
normal lumbar lordosis with a spina bifida occulta at S1.  
The lumbar disc spaces appeared well maintained with no 
evidence of compression fracture or spondylolisthesis.  The 
diagnoses included chronic recurrent low back strain, status 
post laminectomy, and degenerative joint disease normal for 
the Veteran's age.  

An August 2007 VA medical opinion included a diagnosis of 
chronic recurrent low back strain with status-post 
laminectomy and degenerative joint disease normal for his 
age.  The examiner opined that it was less likely that the 
Veteran's back condition was caused by or was permanently 
aggravated by service.  The rationale for the opinion was the 
Veteran's history, physical examination, tests, records and 
medical literature.  It was further noted that the Veteran 
injured his back in high school and had intermittent flare-
ups but that there was no permanent aggravation.  

In January 2008, the Veteran was afforded a second VA 
examination of the spine.  The examiner summarized the 
pertinent evidence of record, including the Veteran's report 
of medical history and involvement in a motor vehicle 
accident during active service in Germany.  The examiner also 
noted the Veteran's 1998 back injury and Workman's 
Compensation claim.  Based on a complete review of the 
evidence of record, the examiner found that the Veteran's low 
back disability/radiculopathy was not caused by or incurred 
during his first period of active service.  He reasoned that 
the back strains experienced during this period of service 
were acute in nature, self-limited, had no radicular 
features, and were resolved by the time of his discharge in 
1995.

For the Veteran's second period of active service, the 
examiner found that the back disability/radiculopathy was not 
permanently aggravated beyond normal progression during this 
period of active service.  In support of this opinion the 
examiner noted it was well documented that the Veteran 
injured his back in 1998 and underwent surgery with residual 
chronic pain syndrome and chronic mechanical low back pain.  
Treatment records dated in 2001 were noted to document his 
ongoing chronic symptoms since the surgery.  The examiner 
also found that the Veteran's fall on his canteen during 
active service in 2005 was a localized injury with no long-
term or permanent sequelae or evidence of permanent 
aggravation.  The examiner stated that no nexus had been 
established linking the current back disorder to active 
service, and that all the evidence of record pointed to 
multiple incidents outside of service for the causation and 
production of the Veteran's current chronic disability.

Based upon the evidence of record, the Board finds that a 
chronic low back disability was not manifest during the 
Veteran's first period of active service and is not shown to 
have developed as a result of an established event, injury, 
or disease during that period of active service.  The Board 
also finds that clear and unmistakable evidence demonstrates 
the Veteran had a low back disability with radiculopathy 
prior to his second period of active service and that this 
disability was not permanently aggravated beyond the normal 
progression of the disorder during that period of active 
service.  The January 2008 VA examiner's opinion as to these 
matters is persuasive.  The examination report indicates that 
a thorough review of the evidence of record was conducted and 
adequate rationale for the medical opinions expressed was 
provided.  The examiner also noted the Veteran's history of a 
low back injury in 1998 and laminectomy in 1999 and found 
that it was more likely that this caused the Veteran's 
current low back disability with radiculopathy.  

Although the Veteran reported that he experienced continuous 
symptoms of a back disorder after having received treatment 
during his first period of active service, the Board finds 
his report as to a continuity of symptomatology to be 
inconsistent with the clinical findings of his May 1995 
separation examination and with the September 1996 private 
medical report indicating acute lower back pain possibly 
related to his activities playing volleyball.  There is also 
no probative evidence demonstrating arthritis manifest within 
one year of his first period of active service nor any 
indication of a specific injury incurred or aggravated during 
a period of active or inactive duty for training.  

While the veteran may sincerely believe that his back 
disability was incurred or aggravated as a result of active 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection for a low back disability with lower extremity 
radiculopathy must be denied

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for a low back disability 
with lower extremity radiculopathy is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


